Order entered May 5, 2021




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-01116-CV

                  SQUARE 9 SOFTWORKS INC., Appellant

                                          V.

                      SIPS CONSULTS CORP., Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-09337

                                     ORDER

      Before the Court is appellee’s May 4, 2021 unopposed motion for an

extension of time to file its brief. We GRANT the motion and extend the time to

June 2, 2021.     We caution appellee that further extension requests in this

accelerated appeal will be disfavored.


                                               /s/   CRAIG SMITH
                                                     JUSTICE